DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Acknowledgment is made of applicant's Preliminary Amendment, filed 19 August 2020. The changes and remarks disclosed therein were considered.
Claims 1-20 have been canceled and claims 21-40 are newly added by preliminary amendment. Therefore, claims 21-40 are pending in the application.	
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 07/01/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 07/01/2020. These drawings are review and accepted by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-40 are reject on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S Patent No. 10,296,230 B2 (‘230). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant application claims are obvious variants of the ‘230 claims.
US. 10,296,230
Pub. No.: US 2021/0056027 A1




3. The memory controller as recited in claim 1, wherein to determine whether the new memory access command can be scheduled for issue at the given point in time, the control logic is configured to: determine a response latency for the new memory access command is N clock cycles, where N is an integer; and identify an earlier point in time that corresponds to N clock cycles before the given point in time; and determine whether the command bus is available at the earlier point in time.

4. The memory controller as recited in claim 3, wherein in response to determining there are two or more pending memory access 

5. The memory controller as recited in claim 3, wherein in response to determining there is sufficient time for the new memory access command to be scheduled, the control logic is configured to: schedule the new memory access command for issue at the earlier point in time; and store an indication that the data bus is not available at the given point in time.

6. The memory controller as recited in claim 1, wherein in response to determining there are two or more pending memory access commands that have the response latency, the control logic is configured to schedule one of the two or more pending memory access commands at the earlier point in time based on one or more of: a first amount of time 

7. The memory controller as recited in claim 6, wherein the control logic is further configured to select one of the one of the two or more pending memory access commands for issue based on one or more of: priority levels of the first memory access command and the second memory access command; and ages of the first memory access command and the second memory access command.

8. The memory controller as recited in claim 6, wherein in response to determining a given memory access command is pending that has the response latency, the control logic is further configured to: determine the given 

9. A method, comprising: receiving memory requests by a first interface; sending, by a second interface, memory access commands corresponding to the memory requests to either a first memory device or a second memory device different from the first memory device via a command bus; transferring, by the second interface, data between a memory controller and both the first memory device and the second memory device via a data bus; and in response to determining the data bus is scheduled to be available at a given point in time, determining whether a new memory access command can be scheduled for issue to either the first 

10. The method as recited in claim 9, wherein the given point in time is a next available point in time in which the data bus is not scheduled to have data driven on the data bus and has not yet been considered for scheduling.

11. The method as recited in claim 9, wherein to determine whether the new memory access command can be scheduled for issue at the given point in time, the method further comprises: determining a response latency for the new memory access command is N clock cycles, where N is an integer; and identifying an earlier point in time that corresponds to N clock cycles before the given point in time; and determining whether the command bus is available at the earlier point in time.

12. The method as recited in claim 11, wherein in response to determining there are two or more pending memory access commands that have the response latency, the method further comprises scheduling one of the two or more pending memory access commands for issue at the earlier point in time.

13. The method as recited in claim 11, wherein in response to determining there is sufficient time for the new memory access command to be scheduled, the method further comprises: scheduling the new memory access command for issue at the earlier point in time; and storing an indication that the data bus is not available at the given point in time.

14. The method as recited in claim 9, wherein in response to determining there are two or more pending memory access commands that have the response latency, the method further 

15. The method as recited in claim 14, wherein the method further comprises selecting one of the one of the two or more pending memory access commands for issue based on one or more of: priority levels of the first memory access command and the second memory access command; and ages of the first memory access command and the second memory access command.



17. A computing system comprising: a processor configured to generate memory access requests for data stored in a first memory device or a second memory device different from the first memory device; and a memory controller coupled to each of the first memory device and the second memory device configured to: send, via a command bus, memory access commands corresponding to the memory requests to either a first memory device or a second memory device 

18. The computing system as recited in claim 17, wherein the given point in time is a next available point in time in which the data bus is not scheduled to have data driven on the data bus and has not yet been considered for scheduling.

19. The computing system as recited in claim 17, wherein to determine whether the new 

20. The computing system as recited in claim 17, wherein in response to determining there is sufficient time for the new memory access command to be scheduled, the memory controller is configured to: schedule the new memory access command for issue at the earlier point in time; and store an indication that the data bus is not available at the given point in time.


22. (New) The memory controller as recited in claim 21, wherein to determine whether sending the command will cause a collision on the shared data bus, the control unit is configured to determine when a previous command was sent to at least one of the first memory device and the second memory device.



24. (New) The memory controller as recited in claim 23, wherein an access latency corresponds to a latency of receiving valid read data in response to a read command.

25. (New) The memory controller as recited in claim 24, wherein a latency of a response to a command issued to the second memory device is deterministic.

26. (New) The memory controller as recited in claim 21, wherein the memory controller comprises scheduling logic configured to schedule the one or more commands to be sent to the first memory device and the second memory device.



28. (New) The memory controller as recited in claim 27, wherein the scheduling logic is configured to maintain the schedule of available time slots as a vector of bits.

29. (New) The memory controller as recited in claim 21, wherein to determine whether sending the command will cause a collision on the shared data bus, the control unit is configured to determine when a response to a previous command will be received.

30. (New) A method comprising: communicating, by a memory controller, with a first memory device and a second memory device via a shared data bus; identifying one 

31. (New) The method as recited in claim 30, wherein determining whether sending the command will cause a collision on the shared data bus comprises determining when a previous command was sent to at least one of the first memory device and the second memory device.

32. (New) The method as recited in claim 31, wherein an access latency of the first memory device is deterministic, and an access latency of the second memory device is not deterministic.



34. (New) The method as recited in claim 33, wherein a latency of a response to a command issued to the second memory device is deterministic.

35. (New) The method as recited in claim 30, further comprising scheduling the one or more commands to be sent to the first memory device and the second memory device.

36. (New) The method as recited in claim 35, further comprising maintaining a schedule of available time slots for sending commands to the first memory device and the second memory device.



38. (New) The memory controller as recited in claim 30, wherein determining whether sending the command will cause a collision on the shared data bus comprises determining when a response to a previous command will be received.

39. (New) A computing system comprising: a client; and a memory controller configured to: receive a read request from the client; and determine whether to send a command corresponding to the read request to a memory device, based at least in part on a determination as to whether the command will cause a collision on a shared data bus.

40. (New) The computing system as recited in claim 39, wherein to determine whether sending the command will cause a collision 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-23, 29-32, 38 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 8,775,745 B2 hereinafter “Lee”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding Independent Claim 1, Lee, for example in Figs. 1-6, discloses a memory controller (e.g., 12; in Fig. 1 and related in Figs. 2-6) comprising: a memory channel (e.g., the signal is connected to memory 14 from block 12; in Fig. 1 related in Figs. 2-6) configured to communicate with a first memory device (e.g., BANK0/BANK1; in Fig. 1 related in Figs. 2-6) and a second memory device (e.g., BANK1/BANK0; in Fig. 1 related in Figs. 2-6) via a shared data bus (included the signal line via element 100; in Fig. 1 related in Figs. 2-6); and a control unit (e.g., block 100; in Figs. 1-2 related in Figs. 3-6) configured to: identify one or more commands (e.g., read/write commands; in Figs. 3-6 related in Figs. 1-2) that are pending for issuance to at least one of the first memory device and the second memory device (e.g., 
collision on the shared data bus (e.g., COLLISIOM SIGNAL 132; in Figs. 5-6 related in Figs. 1-4).
Regarding claim 22, Lee, for example in Figs. 1-6, discloses wherein to determine whether sending the command will cause a collision on the shared data bus (e.g., COLLISION 
DETECT 132; in Fig. 3 related in Figs. 1-2 related in Figs. 3-6), the control unit is configured to determine when a previous command was sent to at least one of the first memory device and the second memory device (see for example in Fig. 3 related in Figs. 1-2, 4-6; see Col. 1, lines 28-43). 
Regarding claim 23, Lee, for example in Figs. 1-6, discloses wherein an access latency of the first memory device is deterministic (implied that is “accurate writing to and reading from a multibank memory may be facilitated that reduces the potential for false data collisions detection due to process variations”; see Col. 1, lines 65+; and “the first memory command may include a read command and the second memory command comprises a write command; see Col. 3, lines 7-9+; in Fig. 3 related in Figs. 1-2, 46), and an access latency of the second memory device is not deterministic (implied that is reading from a multibank memory as discussed above; in Figs. 3-6 related in Figs. 1-2).
Regarding claim 29, Lee, for example in Figs. 1-6, discloses wherein to determine whether sending the command will cause a collision on the shared data bus (e.g., COLLISION DETECT signal 132; in Figs. 2-3 related in Figs. 1, 4-6), the control unit is configured to 
Regarding Independent Claim 30, Lee, for example in Figs. 1-6, discloses a method comprising: communicating (e.g., the signal is connected to memory 14 from block 12; in Fig. 1 related in Figs. 2-6), by a memory controller (e.g., 12; in Fig. 1 and related in Figs. 2-6), with a first memory device (e.g., BANK0/BANK1; in Fig. 1 related in Figs. 2-6) and a second memory device (e.g., BANK1/BANK0; in Fig. 1 related in Figs. 2-6) via a shared data bus (included the signal line via element 100; in Fig. 1 related in Figs. 2-6); identifying one or more commands that are pending for issuance to at least one of the first memory device and the second memory device (.g., BANK0/BANK1 from multiple bank memory; in Fig. 2 related in Figs. 1, 3-6); and sending, via the memory channel, a command of the one or more commands responsive to determining that sending the command will not cause a collision on the shared data bus (e.g., COLLISIOM SIGNAL 132; in Figs. 5-6 related in Figs. 1-4).
Regarding claim 31, Lee, for example in Figs. 1-6, discloses wherein determining whether sending the command will cause a collision on the shared data bus (e.g., COLLISION 
DETECT 132; in Fig. 3 related in Figs. 1-2 related in Figs. 3-6) comprises determining when a previous command was sent to at least one of the first memory device and the second memory device (see for example in Fig. 3 related in Figs. 1-2, 4-6; see Col. 1, lines 28-43).
Regarding claim 32, Lee, for example in Figs. 1-6, discloses wherein an access latency of the first memory device is deterministic (implied that is “accurate writing to and reading from a multibank memory may be facilitated that reduces the potential for false data collisions detection due to process variations”; see Col. 1, lines 65+; and “the first memory command may include a read command and the second memory command comprises a write command; see Col. 3, lines 
Regarding claim 38, Lee, for example in Figs. 1-6, discloses wherein determining whether sending the command will cause a collision on the shared data bus (e.g., COLLISION DETECT signal 132; in Figs. 2-3 related in Figs. 1, 4-6) comprises determining when a response to a previous command will be received (see for example in Figs. 1-6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26, 35, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 8,775,745 B2 hereinafter “Lee”) in view of Roberts (US 2016/0371014 A1).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
	Regarding claim 26, Lee, for example in Figs. 1-6, discloses the claimed invention as discussed above. However, the above Lee is silent with regard to scheduling logic configured to schedule the one or more commands to be sent to the first memory device and the second memory device.
	In the same field of endeavor, Roberts, for example in Figs. 1-5, discloses scheduling logic (e.g., block 202; in Fig. 2 related in Figs. 1, 3-5) configured to schedule the one or more commands to be sent to the first memory device and the second memory device (within memory 104; in Fig. 2 related in Figs. 1, 3-5).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Lee such as process variation tolerant bank collision detection circuit (see for example in Figs. 1-6 of Lee) by incorporating the teaching of Robert such as ordering memory command in a computer system (see for example in Figs. 1-5 of Robert), for the purpose of controlling the executing on a memory controller of the computer system obtains a predicted latency of the memory command based on a memory address to be accessed by the memory command (see Robert, Abstract).
Regarding claim 35, the above Lee/Robert, the combination disclose further comprising scheduling the one or more commands to be sent to the first memory device and the second 
Regarding Independent Claim 39, Lee, for example in Figs. 1-6, discloses a memory system (see for example in Fig. 1 related in Figs. 2-6) comprising: a client (e.g., 12; in Fig. 1 and related in Figs. 2-6); and a memory controller (e.g., 12; in Fig. 1 and related in Figs. 2-6) configured to: receive a read request from the client (included the signal line via element 100; in Fig. 1 related in Figs. 2-6); and determine whether to send a command corresponding to the read request to a memory device (e.g., the signal is connected to memory 14 from block 12; in Fig. 1 related in Figs. 2-6), based at least in part on a determination as to whether the command will cause a collision on a shared data bus (e.g., COLLISIOM SIGNAL 132; in Fig. 3 related in Figs. 1-2, 4-6).
However, Lee is silent with regard to a computer system.
In the same field of endeavor, Robert, for example in Figs. 1-6, discloses a computer system (see for example in Figs. 1-2 related in Figs. 3-5).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Lee such as process variation tolerant bank collision detection circuit (see for example in Figs. 1-6 of Lee) by incorporating the teaching of Robert such as ordering memory command in a computer system (see for example in Figs. 1-5 of Robert), for the purpose of controlling the executing on a memory controller of the computer system obtains a predicted latency of the memory command based on a memory address to be accessed by the memory command (see Robert, Abstract).
Regarding claim 40, the above Lee/Robert, the combination disclose wherein to determine whether sending the command will cause a collision on the shared data bus (included .    
Allowable Subject Matter
Claims 24-25, 27-28, 33-34, 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and a terminal disclaimer is filed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 24, the prior arts of record fail to teach or suggest a memory controller as recited in claim 24, and particularly, wherein an access latency corresponds to a latency of receiving valid read data in response to a read command.
Regarding claim 27, the prior arts of record fail to teach or suggest a memory controller as recited in claim 27, and particularly, wherein the scheduling logic is configured to maintain a schedule of available time slots for sending commands to the first memory device and the second memory device.
Regarding claim 33, the prior arts of record fail to teach or suggest a memory controller as recited in claim 33, and particularly, wherein an access latency corresponds to a latency of receiving valid read data in response to a read command.
Regarding claim 36, the prior arts of record fail to teach or suggest a memory controller as recited in claim 36, and particularly, further comprising maintaining a schedule of available time slots for sending commands to the first memory device and the second memory device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/            Primary Examiner, Art Unit 2825